PER CURIAM:
Claimant brought this action to recover damages to her 1990 Chevrolet Cavalier, which occurred on January 7, 1994, on MacCorkle Avenue in Saint Albans, Kanawha County. Claimant alleges damages in the amount of $187.55.
The testimony adduced at the hearing of this claim established that claimant was driving her automobile on U.S. Route 60 at approximately 7:15 a.m., when she was on her way to work. It was dark and raining. She was driving in the right lane of the four lane highway at approximately 35 miles per hour in heavy traffic, proceeding east, when her automobile’s right front and left front tires went into two deep holes in the pavement which broke the belts in the radial tires. Claimant had to replace both of these tires and the automobile had to be realigned.
Respondent’s supervisor, Paul Lyttle, testified cold patch, a temporary patching material, was used on U.S. Route 60 on the date of the claimant’s accident. Respondent’s crews were involved in snow removal and ice control operations during January 1994. Respondent was aware of the holes on U. S. Route 60, and patching was performed. Mr. Lyttle personally travels U. S. Route 60 every day and was aware of the holes on that day.
The Court is aware that U.S. Route 60 is a heavily traveled main highway in Kanawha County. Respondent had constructive if not actual notice that U. S. Route 60 had defects which were hazardous to the many travelers on the highway. Although permanent repairs could not be made, respondent should have placed warning signs for the traveling public. The Court is of the opinion that respondent was negligent in failing to maintain this area of U.S. Route 60, and this failure was the proximate cause of damages to claimant’s automobile.
For these reasons, the Court is of the opinion to and does grant an award of $ 187.55 to the claimant.
Award of $187.55.